Case 2:20-cv-12378-PDB-RSW ECF No. 13, PageID.50 Filed 12/28/20 Page 1 of 15




                  UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF MICHIGAN
                        DETROIT DIVISION

CHRISTINE M. BARRY, individually,
and on behalf of all others similarly
situated,

             Plaintiff,

v.                                                  Case No. 2:20-cv-12378

ALLY FINANCIAL INC.,

             Defendant.

                      DEFENDANT’S MOTION TO STAY

      Defendant Ally Financial Inc. (“Ally”), by counsel, submits this Motion to

Stay all proceedings in this matter pending the Supreme Court of the United States’

decision in Facebook, Inc. v. Duguid, No. 19-511 (“Facebook”). For the reasons set

forth in the accompanying Memorandum in Support of Motion to Stay, Ally

respectfully requests the Court stay this case because the Supreme Court’s decision

in Facebook is likely to be dispositive of Plaintiff’s claim in this case, or at

minimum, would substantially streamline litigation.       The interests of judicial

economy and the interests of the Parties would be served by staying this matter until

a decision in Facebook has been rendered. A proposed Order granting this Motion

has been submitted pursuant to the Court’s ECF Procedures.
Case 2:20-cv-12378-PDB-RSW ECF No. 13, PageID.51 Filed 12/28/20 Page 2 of 15




Dated: December 28, 2020                 ALLY FINANCIAL INC.

                                         By: ____/s/ Ethan Ostroff_________

                                         Ethan G. Ostroff
                                         Mark D. Kundmueller (P66306)
                                         TROUTMAN PEPPER HAMILTON
                                         SANDERS LLP
                                         222 Central Park Ave., Suite 2000
                                         Virginia Beach, Virginia 23462
                                         Telephone: (757) 687-7541
                                         E-mail: ethan.ostroff@troutman.com

                                         Counsel for Ally Financial Inc.




112170714                            2
Case 2:20-cv-12378-PDB-RSW ECF No. 13, PageID.52 Filed 12/28/20 Page 3 of 15




                  UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF MICHIGAN
                        DETROIT DIVISION

CHRISTINE M. BARRY, individually,
and on behalf of all others similarly
situated,

            Plaintiff,

v.                                                 Case No. 2:20-cv-12378

ALLY FINANCIAL INC.,

            Defendant.

 DEFENDANT’S MEMORANDUM IN SUPPORT OF MOTION TO STAY

      Defendant Ally Financial Inc. (“Ally”), by counsel, submits this

Memorandum in Support of its Motion to Stay (the “Motion”). For the reasons set

forth below, Ally respectfully requests this Court stay this matter pending the

Supreme Court of the United States’ decision in Facebook, Inc. v. Duguid, No. 19-

511 (“Facebook”).

                            I.    INTRODUCTION

      The Supreme Court of the United States granted certiorari and heard oral

arguments on December 8, 2020 in a case that will resolve what qualifies as an

Automatic Telephone Dialing System (“ATDS”) under the Telephone Consumer

Protection Act, 47 U.S.C. § 227 (“TCPA”). See Facebook, No. 19-511. This

question, which has caused splits in authority among the Circuit Courts of Appeals,
Case 2:20-cv-12378-PDB-RSW ECF No. 13, PageID.53 Filed 12/28/20 Page 4 of 15




will be dispositive of a threshold issue in this case: whether Ally’s telephone system

qualifies as an ATDS. If the telephone system allegedly used to place calls to

Plaintiff’s cell phone does not qualify as an ATDS, Plaintiff’s TCPA claim fails as

a matter of law. Staying this matter until the Supreme Court has resolved the split

over what constitutes an ATDS is in the interests of the Parties and the interests of

judicial economy.

                              II.   BACKGROUND

      Plaintiff filed a national Class Action Complaint (the “Complaint”) in this

matter on August 31, 2020. (See ECF No. 1). Plaintiff’s Complaint alleges, on

behalf of herself and others similarly situated, that Ally violated the TCPA by

placing calls to cell phone numbers belonging to non-customers using an ATDS.

See id. at ¶¶ 32, 51. Individually, Plaintiff alleges that Ally called her cell phone

using an ATDS in an attempt to reach her brother, who has an account with Ally.

Id. at ¶ 17. While the Parties have submitted a Joint Discovery Plan (ECF No. 12),

no Scheduling Order has been entered by the Court and neither Party has served

discovery.

      Prior to Plaintiff filing her Complaint, on July 9, 2020, the Supreme Court of

the United States granted certiorari in Facebook to resolve a Circuit split on

“whether the definition of ATDS in the TCPA encompasses any device that can

‘store’ and ‘automatically dial’ telephone numbers, even if the device does not ‘us[e]



                                          2
Case 2:20-cv-12378-PDB-RSW ECF No. 13, PageID.54 Filed 12/28/20 Page 5 of 15




a random or sequential number generator.’” Order, Facebook, No. 19-511, 2020

U.S. LEXIS 3559, at *1 (U.S. July 9, 2020). The Supreme Court then heard oral

arguments on December 8, 2020, and it is expected to issue a decision no later than

June of 2021. The Supreme Court’s decision will be dispositive of a threshold issue

in Plaintiff’s claim: whether Ally’s telephone system qualifies as an ATDS.

                            III.   LEGAL STANDARD

      This Court’s “power to stay proceedings is incidental to the power inherent in

every court to control the disposition of the causes on its docket with economy of

time and effort for itself, for counsel, and for litigants.” Landis v. N. Am. Co., 299

U.S. 248, 254, 57 S. Ct. 163, 81 L. Ed. 153 (1936). There are no mandatory

prerequisites on a moving party seeking a stay, but where “the stay motion is

premised on the alleged significance of another case’s imminent disposition, courts

have considered the potential dispositive effect of the other case, judicial economy

achieved by awaiting adjudication of the other case, the public welfare, and the

relative hardships to the parties created by withholding judgment.” Caspar v. Snyder,

77 F. Supp. 3d 616, 644 (E.D. Mich. 2015) (citation omitted). This Court has also

found that the resolution of litigation in other courts warrants a stay where the ruling

“could be highly relevant in the adjudication of claims like those asserted in this

action.” See Garza v. Credit Union One, Case No. 17-10673, 2017 U.S. Dist. LEXIS




                                           3
Case 2:20-cv-12378-PDB-RSW ECF No. 13, PageID.55 Filed 12/28/20 Page 6 of 15




169506, at *2 (E.D. Mich. Oct. 13, 2017) (Borman, J.) (staying litigation pending

D.C. Circuit Court’s decision in ACA International).

                                   IV.    ARGUMENT

A.     This Court should Stay this Matter because the Supreme Court’s
       Decision in Facebook will be Dispositive of a Threshold Issue in this Case,
       and may extinguish Plaintiff’s Claim Entirely.

       1.     The definition of ATDS is unsettled nationwide, though a
              majority of Circuits adhere to the statutory definition.

       The TCPA prohibits, among other things, calling a cellular telephone with an

ATDS without the called party’s consent. See 47 U.S.C. § 227. The TCPA defines

an ATDS as “equipment which has the capacity – to store or produce telephone

numbers to be called, using a random or sequential number generator, and to dial

such numbers.” Id. at § 227(a)(1). The FCC has previously interpreted this statutory

definition through various orders,1 but in March 2018, the D.C. Circuit Court of

Appeal vacated the FCC’s interpretations of what constitutes an ATDS as arbitrary,

capricious, and overbroad. See ACA International v. Federal Communications

Commission, 885 F.3d 687, 702 (D.C. Cir. 2018). The ACA decision left a void in

authority throughout the country, as most cases addressing the issue of what



1
 See, e.g., In Re Rules & regulations Implementing the Tel. Consumer Prot. Act of 1991, et al.,
Declaratory Ruling and Order, 30 FCC Rcd. 7961, 7972-73 (2015); In the Matter of Rules &
Regulations Implementing the Tel. Consumer Prot. Act of 1991, Declaratory Ruling and Order,
23 FCC Rcd. 559, 566 (2008); In Re Rules & Regulations Implementing the Tel. Consumer Prot.
Act of 1991, Declaratory Ruling and Order, 18 FCC Rcd. 14014, 14017 (2003).



                                              4
Case 2:20-cv-12378-PDB-RSW ECF No. 13, PageID.56 Filed 12/28/20 Page 7 of 15




qualified as an ATDS prior to that decision had been decided based on the now-

vacated FCC guidance.

      The split in authority among the Circuits has led to fractured and unequal

enforcement of the TCPA. The Third, Seventh, and Eleventh Circuits have adopted

the statutory definition of an ATDS, holding that the telephone system must use a

“random or sequential number generator” to qualify as an ATDS. See Gadelhak v.

AT&T Servs., Inc., 950 F.3d 458, 469 (7th Cir. 2020); see also Glasser v. Hilton

Grand Vacations Co., 948 F.3d 1301, 1311-12 (11th Cir. 2020); Dominguez v.

Yahoo, Inc., 894 F.3d 116, 121 (3d Cir. 2018). Conversely, the Second, Sixth, and

Ninth Circuits have adopted a broad interpretation that strays from the statutory

definition, concluding that a telephone system that can simply “make calls from

stored lists” qualifies as an ATDS. See Duran v. La Boom Disco, Inc., 955 F.3d 279,

287 (2d Cir. 2020); see also Allan v. Pa. Higher Educ. Assistance Agency, 968 F.3d

567, 579-580 (6th Cir. 2020) (holding that an ATDS includes telephone systems

with the capacity to store telephone numbers to be called or produce numbers to be

called using a random or sequential number generator); Marks v. Crunch San Diego,

LLC, 904 F.3d 1041, 1051-52 (9th Cir. 2018) (holding that any device storing

telephone numbers to be called, “whether or not those numbers have been generated

by a random or sequential number generator,” qualifies as an ATDS).




                                        5
Case 2:20-cv-12378-PDB-RSW ECF No. 13, PageID.57 Filed 12/28/20 Page 8 of 15




      2.     The Supreme Court’s decision in Facebook will resolve the
             Circuit split by defining the scope of an ATDS.

      The Supreme Court’s decision in Facebook will resolve the split in authority

among the Circuit Courts, thereby establishing binding precedent on what qualifies

as an ATDS. Specifically, the Court is addressing “whether the definition of ATDS

in the TCPA encompasses any device that can ‘store’ and ‘automatically dial’

telephone numbers, even if the device does not ‘us[e] a random or sequential number

generator.’” Order, Facebook, No. 19-511, 2020 U.S. LEXIS 3559, at *1. If the

Court adopts the position of the Third, Seventh, and Eleventh Circuits, the scope of

telephone equipment that qualifies as an ATDS will be significantly limited –

requiring that any numbers stored or called are generated using a random or

sequential number generator. The Court has already heard arguments in Facebook,

and should issue a decision no later than June of 2021 (within approximately the

next six months).

      The Supreme Court’s decision in Facebook will not only be “highly relevant

in the adjudication of claims like those asserted in this action,” it will be dispositive

of the national class action claims asserted in the Complaint. See Garza, Case No.

17-10673, 2017 U.S. Dist. LEXIS 169506, at *2.




                                           6
Case 2:20-cv-12378-PDB-RSW ECF No. 13, PageID.58 Filed 12/28/20 Page 9 of 15




      3.     The Supreme Court’s forthcoming ruling could extinguish
             Plaintiff’s TCPA claim and completely dispose of this action.

      Plaintiff claims that Ally violated the TCPA by calling her cell phone using

an ATDS without her consent. See Compl. ¶¶ 51-54. She does not allege that Ally

contacted her after randomly or sequentially generating her telephone number in

order to call her, but instead that it called her in hopes of reaching her brother who

has an account with Ally. Id. at ¶¶ 17, 19-20. That is to say, the Complaint alleges

that Ally called Plaintiff’s telephone number specifically and purposefully, not as

the result of random chance. Plaintiff’s only allegations to support belief that Ally

used an ATDS is “the lack of prompt human response during the phone calls” and a

“lengthy pause after the called party speaks.” Id. at ¶¶ 51-52. In other words,

Plaintiff is not alleging that Ally used a random or sequential number generator, she

is alleging that her number was stored on Ally’s telephone system and then dialed

by an ATDS – relying on the current view in a minority of Circuits (including the

Sixth) that a telephone system with the capacity to simply store numbers constitutes

an ATDS.

      If the Supreme Court rejects the Second, Sixth, and Ninth Circuits broad

interpretation of the TCPA, Plaintiff’s claims will be entirely extinguished. Should

the Court find that any number stored or called must be “generated using a random

or sequential number generator,” Plaintiff’s claim under the TCPA will fail. As she

alleges in the Complaint, the calls to Plaintiff were not random. They were meant

                                          7
Case 2:20-cv-12378-PDB-RSW ECF No. 13, PageID.59 Filed 12/28/20 Page 10 of 15




to reach her brother who is an Ally account holder. Id. At ¶¶ 17, 19-20. Such calls,

if they in fact occurred, would not be the product of random or sequential number

generation. Ally is not in the business of dialing random numbers for no reason.

Any calls made by Ally are to specific individuals, at specific phone numbers, for

specific business purposes.

      The Supreme Court’s forthcoming decision will likely dispose of this action

because the broad interpretation of the statute embraced by a minority of Circuits

simply expands the TCPA beyond its original purpose. See Gadelhak, 950 F.3d at

469 (commenting that the Ninth Circuit’s decision in Marks involved “a significant

judicial rewrite” of the statute). And even in the unlikely event the Supreme Court

does not side with the majority of Circuit Courts, its decision will materially shape

and substantially streamline this case involving a national class action, including fact

and expert discovery and related motions practice. The dispositive and important

impact Facebook will have on this case warrants a stay. See Garza, Case No. 17-

10673, 2017 U.S. Dist. LEXIS 169506, at *2.

      Accordingly, because the impending decision in Facebook will either

eliminate Plaintiff’s claim or materially shape this case, this Court should stay this

matter until the Supreme Court issues its ruling.

B.    A Stay in this Matter Serves the Interests of Judicial Economy, Poses No
      Risk to the Public Welfare, and is in the Best Interests of the Parties.




                                           8
Case 2:20-cv-12378-PDB-RSW ECF No. 13, PageID.60 Filed 12/28/20 Page 11 of 15




      A stay in this matter benefits all involved, including the Court. Again, this

Court has broad discretion to enter a stay, and there are no prerequisites that must be

met by the moving party to obtain one. However, courts considering whether to stay

litigation pending the outcome of another case have weighed “the potential

dispositive effect of the other case, judicial economy achieved by awaiting

adjudication of the other case, the public welfare, and the relative hardships to the

parties created by withholding judgment.” Caspar, 77 F. Supp. 3d at 644. Staying

this matter until the Supreme Court issues its decision in Facebook will preserve

judicial resources, poses no risk to the public welfare, and will benefit both Parties

by streamlining this litigation.

      With respect to judicial economy, there are two potential outcomes from the

Supreme Court’s decision in Facebook, both of which weigh in favor of a stay

because they will preserve judicial resources. The most likely outcome is that the

Supreme Court’s decision will eliminate Plaintiff’s claim, ending this litigation

involving a national class action before the Court is required to consider any motions

or discovery matters, let alone trial. The less likely outcome is that, at minimum,

the Supreme Court’s decision streamlines this litigation by providing a clear and

binding definition of what constitutes an ATDS, thereby eliminating the need for

substantial expert discovery and motions practice. Under either scenario, this Court

benefits from waiting for the Supreme Court’s decision.



                                          9
Case 2:20-cv-12378-PDB-RSW ECF No. 13, PageID.61 Filed 12/28/20 Page 12 of 15




      With respect to the public welfare, there is no potential harm by staying this

matter for approximately six months. Plaintiff has not alleged that Ally is causing

any sort of generalized or wide-spread harm to the public – her complaint concerns

telephone calls. And while she has pled a broad class definition covering “non-

customers” nationwide, the factual allegations in the Complaint reveal that the

alleged telephone calls are in no way random. Indeed, Plaintiff was allegedly called

because Ally was trying to reach her brother, who has an account with Ally. See

Compl. ¶¶ 17, 19-20. There is a high probability that the Supreme Court’s ruling

will determine such targeted phone calls do not violate the TCPA, and the public

welfare is not harmed by waiting six months for that clarity.

      Finally, with respect to relative hardships, both Parties will ultimately benefit

from a stay in this case. If the Supreme Court’s decision does eliminate Plaintiff’s

claim by rejecting the broad interpretation of the TCPA upon which she relies, both

Parties will save time and resources that would otherwise be spent litigating on an

ultimately moot lawsuit.    If the Supreme Court’s decision does not eliminate

Plaintiff’s claim, it will nonetheless streamline litigation, reducing the time and

resources the Parties will need to spend on expert testimony and motions practice

over the ATDS issue.

      Moreover, the stay contemplated in this Motion is not indefinite or

ambiguous. The Supreme Court has already heard oral arguments in Facebook and



                                         10
Case 2:20-cv-12378-PDB-RSW ECF No. 13, PageID.62 Filed 12/28/20 Page 13 of 15




will render a decision by June 2021. Neither party will suffer any hardship by

waiting six months to begin litigating this matter. As mentioned above, neither party

has served discovery and the Parties have only recently submitted a Joint Discovery

Plan. Ally would suffer undue hardship if it is forced to move forward with

substantial discovery (i.e., document production, written discovery, depositions, and

expert discovery) just for the case to be rendered moot, or the issues significantly

streamlined, by the Facebook decision. There is no debate that defendants bear the

cost and inconvenience of asymmetric discovery in class action litigation. See, e.g.,

Am. Bank v. City of Menasha, 627 F.3d 261, 266 (7th Cir. 2010) (explaining that

class action plaintiffs use “discovery to impose asymmetric costs on defendants in

order to force a settlement advantageous to the plaintiff regardless of the merits of

his [or her] suit.”). Granting a stay in this case will ultimately benefit both Parties,

while denying the stay will disproportionately harm Ally.

      Accordingly, because a stay would serve the interests of judicial economy,

poses no risk to the public welfare, and would benefit the Parties, this Court should

stay this matter pending the Supreme Court’s decision in Facebook.

C.    Courts throughout the Country have stayed Cases pending the Supreme
      Court’s decision in Facebook, and other Cases with Potentially
      Dispositive Effects on TCPA Litigation.

      Courts throughout the country have granted stays pending the Supreme

Court’s decision in Facebook, and this Court should join them. See, e.g., Loftus v.



                                          11
Case 2:20-cv-12378-PDB-RSW ECF No. 13, PageID.63 Filed 12/28/20 Page 14 of 15




Signpost, Inc., Case No. 19-cv-7984, 2020 U.S. Dist. LEXIS 193130 (S.D.N.Y. Oct.

19, 2020) (“[a] decision in the Facebook case may substantially resolve the present

case, easing the burden of discovery on the defendant and saving judicial

resources.”); Beal v. Outfield Brew House, LLC, No. 20-1961 (8th Cir. July 14,

2020); Jensen v. Roto-Rooter Servs. Co., Case No. C20-0223-JCC, 2020 U.S. Dist.

LEXIS 151256 (W.D. Wash. Aug. 20, 2020); Runyon v. Everquote, Inc., 1:20-cv-

012060-RM-STV (D. Colo. July 23, 2020);; Hoffman v. Jelly Belly Candy Co., No.

2:19-cv-01935-JAM-DB (E.D. Cal. July 17, 2020); Young v. Bank of Am. N.A., No.

4:19-CV-03867-JST (N.D. Cal. July 15, 2020); Rossano v. Fashion Mkty and Merch

Grp., Inc., No. 2:19-cv-10523 (C.D. Cal. July 14, 2020); but see Pittenger v. First

Nat’l Bank of Omaha, Case No. 20-CV-10606, 2020 U.S. Dist. LEXIS 171062 (E.D.

Mich. Sept. 18, 2020)2.

       This Court has previously recognized the benefit and need to stay proceedings

pending impending litigation involving the TCPA that “could be highly relevant in

the adjudication of claims like those asserted in this action.” See Garza, Case No.

17-10673, 2017 U.S. Dist. LEXIS 169506, at *2 (staying litigation pending D.C.



2
  While the Court in Pittenger denied a stay pending the Supreme Court’s decision in Facebook,
that decision came before oral argument and there are additional claims involved in that case that
are not at issue here. Specifically, plaintiff in that case alleged use of an artificial voice/pre-
recorded message as an independent basis for liability under the TCPA, as well as a common law
claim for intrusion upon seclusion. See Pittenger, Case No. 20-CV-10606, 2020 U.S. Dist. LEXIS
171062 at *6-7. Based on these additional claims, the Court concluded that the Facebook decision
would not be dispositive of the claims in that case. Id. The same is not true here.


                                                12
Case 2:20-cv-12378-PDB-RSW ECF No. 13, PageID.64 Filed 12/28/20 Page 15 of 15




Circuit Court’s decision in ACA International). The same is true, if not to a greater

extent, in this case. The Facebook decision will either resolve or substantially

streamline litigation in this case, and it benefits all involved to wait for the decision.

                                V.     CONCLUSION

        Based on the foregoing reasons, Defendant Ally Financial Inc. respectfully

requests that this Court grant this Motion, enter an order staying all proceedings in

this case pending a decision in Facebook, Inc. v. Duguid, No. 19-511, and grant such

further relief the Court deems just.


Dated: December 28, 2020                        ALLY FINANCIAL INC.

                                                By: ____/s/ Ethan Ostroff_________

                                                Ethan G. Ostroff
                                                Mark D. Kundmueller (P66306)
                                                TROUTMAN PEPPER HAMILTON
                                                SANDERS LLP
                                                222 Central Park Ave., Suite 2000
                                                Virginia Beach, Virginia 23462
                                                Telephone: (757) 687-7541
                                                E-mail: ethan.ostroff@troutman.com

                                                Counsel for Ally Financial Inc.




112169403                                  13
